Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-10 in the reply filed on January 20, 2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventi0n, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feedback control circuit loop (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The abstract of the disclosure is objected to because in line 5, “an outlet port” should be changed to -- the outlet port --.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 4, line 8, “sir” should be changed to -- air --.
In paragraph 7, line 1, “FIG:1” should be changed to -- FIG. 1 --.
In paragraph 8, line 1, “FIG:5” should be changed to -- FIG. 5 --.
In paragraph 10, line 2, “degree” should be changed to -- degrees --.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 10, which recites that the ratio of fin height to impeller diameters is about 1:10, has no antecedent basis in the specification. 
.

Claim Objections
Claims 1-10 are objected to because of the following informalities: Appropriate correction is required.
In claim 1, line 2, “housing, impeller, inlet cover, stainless steel shaft” should be changed to -- a housing, an impeller, an inlet cover, a stainless steel shaft --.
In claim 1, line 3, -- a -- should be inserted before “self-adjusting”.
In claim 4, line 2, -- the -- should be inserted before “impeller”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite claim language and limitations that lack antecedent basis, too numerous to mention in each and every instance. The following are several examples of  indefinite claim language and limitations that lack antecedent basis. The claims should be carefully reviewed for additional instances of indefinite claim language and limitations that lack antecedent basis.
In claim 3, line 1, “the angle” lacks antecedent basis.
In claim 3, lines 1-2, “the central vertical axis” lacks antecedent basis.
In claim 3, line 2, “the outlet port” lacks antecedent basis.
In claim 4, line 2, “the fresh air” lacks antecedent basis.
In claim 4, line 3, “the outlet port” lacks antecedent basis.
In claim 5, line 2, “the reduction of space” lacks antecedent basis.
In claim 5, line 2, “the housing inner walls” lacks antecedent basis.
In claim 6, line 1, “the ratio of reduction” is incomplete and unclear. It is unclear as to what ratio is specifically being claimed.
Regarding claim 6, line 2, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
With regard to claim 6, line 2, the term “about  4.2:1” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, would ratios such as 3.9:1 and 4.5:1 be considered as “about  4.2:1”?
In claim 7, line 2, “the air inlet cover” is unclear if this is meant to refer to the inlet cover in claim 1, or not. Further, the inlet cover being an “air” inlet cover lacks antecedent basis.
In claim 10, lines 1-2, “the ratio of fin height to impeller diameter” lacks antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-2, and 4-7 (as far as claims 4-7 are definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon 2012/0199129 in view of Zahora 2012/0248908 and Munn 2008/0200113 and Franz 2008/0310967.
Kenyon (figures 18-52) discloses a blower apparatus 510 for use in a packaged terminal air conditioner substantially as claimed, the blower apparatus comprising a housing 524, an impeller 560, an inlet cover 522, a stainless steel shaft 550, ball bearings 552, 554, a self-adjusting load spring 553, and a DC motor (corresponding to 40 in figure 3). The recitation of “for use in a packaged terminal air conditioner” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, Kenyon is capable of performing the intended use of “for use in a packaged terminal air conditioner” (claim 1).
The impeller rotates around the axis of the shaft and is driven by the low voltage DC motor (claim 2).
The housing, when coupled with impeller, creates a scroll 570 which pressurizes fresh air to drive the fresh air out an outlet port 228 (claim 4).



Concerning claim 6, the recitation that the ratio of reduction is preferably about 4.2:1 is not a required limitation due to the term “preferably”. The scroll of Kenyon inherently has a ratio of reduction (claim 6).
The impeller is centered between the housing and the air inlet cover (claim 7).

However, Kenyon does not disclose that the ball bearings are self-lubricating, does not explicitly disclose that the DC motor voltage is low voltage, and does not disclose that the DC motor is operatively connected to a feedback control loop circuit (claim 1).

Zahora shows a blower 12 having an impeller 42,48 attached to a shaft 38 supported by ball bearings 34, 36 which are lubricated  ball bearings and thus self-lubricating bearings, for the purpose of allowing for reducing friction during impeller rotation.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the ball bearings of Kenyon such that they are self-lubricating, as taught by Zahora, for the purpose of allowing for reducing friction during impeller rotation.

Munn (figures 6-7) shows a blower 100 having an impeller 114 with a motor 121 which may be provided with a low voltage current source such as 12 or 24 volts (paragraph 80), for the purpose of providing a sufficient amount of voltage in order to allow for rotation of the impeller.


Franz shows a blower 10, 12, having a motor 14 which is provided with a microcontroller 20 which is operatively connected to a feedback control loop circuit and a speed control algorithm (paragraph 12), for the purpose of optimizing performance of the blower.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified blower apparatus of Kenyon such that the DC motor is operatively connected to a feedback control loop circuit, as taught by Franz, for the purpose of optimizing performance of the blower apparatus.

Claim 3, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kenyon 2012/0199129 and Zahora 2012/0248908 and Munn 2008/0200113 and Franz 2008/0310967 as applied to claim 1 above, and further in view of Sinzaki 2013/0243585.
The modified blower apparatus of Kenyon shows all of the claimed subject matter except for the angle of the central vertical axis through the shaft relative to the outlet port ranges from 4-6 degrees.

Sinzaki (figures 1-6) shows a blower 14 having an outlet port 12 and a shaft 2. As can be seen by rotating figure 1, for example, a central vertical axis through the shaft relative to the outlet port is located at a very small angle therebetween, for the purpose of providing acceptable performance of the blower.

Applicant has not disclosed that having the angle of the central vertical axis through the shaft relative to the outlet port ranging from 4-6 degrees solves any stated problem or is for any stated purpose. Therefore, it would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified blower apparatus of Kenyon such that the angle of the central vertical axis through the shaft relative to the outlet port ranges from 4-6 degrees, in light of the teachings of Sinzaki, for the purpose of providing acceptable performance of the blower.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kenyon 2012/0199129 and Zahora 2012/0248908 and Munn 2008/0200113 and Franz 2008/0310967 as applied to claim 1 above, and further in view of Iwasaki 2018/0283396.
The modified blower apparatus of Kenyon shows all of the claimed subject matter except for the impeller has equally spaced fins or vanes equally spaced between the impeller center and the housing.


It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified blower apparatus of Kenyon such that the impeller has equally spaced fins or vanes equally spaced between the impeller center and the housing, as taught by Iwasaki, for the purpose of providing a blower impeller with acceptable performance.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kenyon 2012/0199129 and Zahora 2012/0248908 and Munn 2008/0200113 and Franz 2008/0310967 as applied to claim 1 above, and further in view of Tamaoka 2018/0238340 and Pauly 2002/0064457.
The modified blower apparatus of Kenyon shows all of the claimed subject matter except for the impeller having 47 fins or vanes per side.

Tamaoka shows a blower 100 having an impeller 200 with fins or vanes 1, which may be  a prime number greater than 31, for the purpose of reducing noise.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified blower apparatus of 

Pauly shows a blower 10 having an impeller 24 with fins or vanes 34 located on each side of the impeller, for the purpose of providing a higher vacuum and discharge pressure.
It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified blower apparatus of Kenyon such that the impeller is of the type having the fins or vanes located on both sides of the impeller, as taught by Pauly, for the purpose of providing a higher vacuum and discharge pressure.

Claim 10, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kenyon 2012/0199129 and Zahora 2012/0248908 and Munn 2008/0200113 and Franz 2008/0310967 as applied to claim 1 above, and further in view of Chan 2019/0128278.

The modified blower apparatus of Kenyon shows all of the claimed subject matter except for the ratio of fin height to impeller diameter is about 1:10.

Chan (figures 2A and 2B) shows an impeller 1 having fins 11 with a height to diameter ratio (paragraph 28). At a height of 2.5mm and a diameter of 23mm, the ratio of fin height to impeller diameter is about 0.1087, for the purpose of providing better heat dissipation.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu (figure 1) is cited to show a blower having a shaft with bearings and a spring 14.

Kurokawa is cited to show a blower with an impeller having a height to diameter ratio of less than 0.2

Chester is cited to show a blower with a scroll casing having an area reduction ratio.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745